Boyd v Brown (2019 NY Slip Op 00743)





Boyd v Brown


2019 NY Slip Op 00743


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


891 CA 18-00279

[*1]ANGELA BOYD, (ALSO KNOWN AS ANGIE BOYD), AS PARENT AND NATURAL GUARDIAN OF DIQUAN J. WARREN, AND AS ADMINISTRATOR OF THE ESTATE OF DIQUAN J. WARREN, DECEASED, PLAINTIFF-RESPONDENT,
vMAYOR BYRON BROWN, IN HIS OFFICIAL CAPACITY AS MAYOR OF CITY OF BUFFALO, CITY OF BUFFALO, CITY OF BUFFALO COMMON COUNCIL, IN THEIR OFFICIAL CAPACITY, CITY OF BUFFALO DEPUTY COMMISSIONER PARKS & RECREATION ANDREW R. RABB, IN HIS OFFICIAL CAPACITY, AND CITY OF BUFFALO DEPARTMENT OF PARKS & RECREATION, DEFENDANTS-APPELLANTS. 


TIMOTHY A. BALL, CORPORATION COUNSEL, BUFFALO (DAVID M. LEE OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
GELBER & O'CONNELL, LLC, AMHERST (HERSCHEL GELBER OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), entered September 28, 2017. The order, insofar as appealed from, denied that part of the motion of defendants for summary judgment dismissing the complaint against defendant City of Buffalo. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on August 17, 2018, and filed in the Erie County Clerk's Office on January 11, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court